FRIEDMAN, Judge,
dissenting.
I believe that the majority, and this court in Filoon v. Middle Buck Area Vocational-Technical School, 160 Pa.Commonwealth Ct. 124, 634 A.2d 726 (1993), make imprudent *112and erroneous distinctions between what they label “realignment-demotions” and “pure demotions.” Because I believe that Filoon was incorrectly decided, I must dissent from the majority here which relies upon the Filoon holding.
In Shestak v. General Braddock Area School District, 63 Pa.Commonwealth Ct. 204, 437 A.2d 1059 (1981), we specifically held that a principal who had been demoted to a teaching position was entitled to a hearing before the school board based on the plain meaning of § 1125.1(e). In the case before us, the majority ignores the fact that § 1125.-1(e) was what gave Shestak that right.
Twice since Shestak, we have again applied § 1125.1(c) to demotions. In both Appeal of Cowden, 87 Pa.Commonwealth Ct. 165, 486 A.2d 1014 (1984) and Fry v. Garnet Valley School District, 86 Pa.Commonwealth Ct. 206, 485 A.2d 508 (1984), we specifically held that the demotion of a school principal to a teaching position was within the purview of § 1125.1(c).
Here, the majority refuses to follow Cow-den, Fry or Shestak based on our decision in Filoon and on the belief that our supreme court contradicted Cowden, Fry and Shestak in Gibbons v. New Castle Area School District, 518 Pa. 443, 543 A.2d 1087 (1988). In determining that Gibbons contradicts the pri- or cases, I believe that this court has misinterpreted Gibbons. Additionally, I believe that Filoon was improperly decided and should be reversed because the court failed to consider applicable legislative changes to § 1125.1.
In Gibbons, when declining enrollment forced a school district to close one of its junior high schools, Gibbons, the junior high school principal, was reassigned as the assistant principal of a high school. Gibbons was also “certificated” to serve as a high school principal, and the principal of the high school where Gibbons was assigned as assistant principal had less seniority than Gibbons. Although Gibbons experienced no loss of pay as a result of his new assignment and was, in fact, paid the same salary as the high school principal, Gibbons asserted that § 1125.1(c) required that he be named principal of the high school rather than become a subordinate of someone with less seniority than he.
However, our Supreme Court recognized that Gibbons was neither suspended nor demoted, but rather, sought a promotion from principal of a junior high school to principal of a high school. The supreme court rejected the idea that § 1125.1(c) requires school districts to promote employees according to seniority, noting that to do so would give undue weight to a subsection of a section entitled “[pjersons to be suspended.” The Court in Gibbons reasoned that the word “suspended” in the section title indicates that § 1125.1(c) “operates to allocate only the adverse effects of employment changes in order of seniority_” Id. at 449, 543 A.2d at 1090 (emphasis in original).
Thus, Gibbons effectively distinguishes between promotions and suspensions with regard to the application of § 1125.1(c), finding that it applies only in the latter case. However, contrary to the majority’s view,- Gibbons does not address the question of whether § 1125.1(c) applies to suspensions and demotions. Nor does it contradict our holding in Shestak. Merely because Gibbons held that the negative connotation of the word “suspended” in the section title prohibits employees from using § 1125.1(c) to obtain a promotion does not limit the applicability of § 1125.1(e) to suspensions. Suspensions and demotions, unlike promotions, are both “adverse effects of employment changes.”
Although the economic impact of demotion is less severe than that of suspension, both have a serious adverse effect upon the employee. Legally, a demotion is not a lesser occurrence than suspension. In both cases, employees are removed from their jobs. Suspension occurs when employees lose their jobs and are unable to fill any lesser position, either because they are not properly certificated or do not have enough seniority to “bump” someone with less seniority. Demotion occurs when employees lose their jobs but happen to have proper certification and sufficient seniority to “blimp” a lower-level employee. Demotion is the equivalent of being suspended and then re-hired in a different capacity with less salary, prestige or authority. Furthermore, both are “imper*113manent separations” from positions of higher prestige, authority, and salary which a professional employee once held. Cf. Norwin School Dist. v. Chlodney, 37 Pa.Commonwealth Ct. 284, 390 A.2d 328 (1978).
Because the General Assembly has acknowledged that seniority is sacrosanct for determining the order in which professional employees lose their right of tenure, I cannot believe that the legislature intended that seniority be ignored in a situation such as the one with which we are confronted here. If a professional employee is properly certificated and another employee holding a similar position has less seniority, then seniority must prevail. I believe that eases such as Filoon draw an incorrect distinction between a “realignment-demotion” and. any other type of demotion, with the exception of demotions for personal cause, and that therefore the General Assembly never intended the result reached by the majority. See § 1151 of the Code, 24 P.S. § 11-1151. In keeping with legislative intent, we should not condone situations where professional employees, such as Hritz, are improperly stripped of their jobs in contravention of a system that acknowledges the legislative right of seniority. For the courts to eliminate that strong tradition by creating fictitious categories of demotions is clearly an abuse of judicial discretion. See Gibbons (Larsen, J., dissenting).
Accordingly, because the provisions of § 11241 and § 1125.1 are so closely intertwined, they cannot be analyzed separately. A careful reading of § 1124 and § 1125.1 reveals that Hritz’s demotion was improper because he was demoted for a non-§ 1124 reason.
In Warwick Board of School Directors v. Theros, 494 Pa. 108, 430 A.2d 268 (1981), our supreme court held that § 1124 is an exclusive list of the lawful causes for suspension and that a school board may not suspend a professional employee for economic reasons alone without establishing a § 1124 cause. Additionally, we have held that § 1125.1(c) equally protects employees who are suspended and employees who are demoted, notwithstanding that the section title is “[pjersons to be suspended.” Shestak; see also Cowden; Fry. Thus, we have determined that suspensions and demotions should be treated alike.
In 1986, the legislature revised § 1125.-1(d)(2) of the School Code to include both demoted and suspended employees. This section now provides
Suspended professional employes or professional employes demoted for the reasons set forth in section 1121, shall be reinstated on the basis of their seniority within the school entity. No new appointment shall be made while there is such a suspended or demoted professional employe available....
(Emphasis denotes those portions that were added to the statute.) This alteration constitutes legislative ratification of our earlier decisions holding that demotions fall within the scope of § 1125.1.
Section 1124 presents the exclusive list of lawful causes for demotions and that, as in suspensions, a school board may not realign its staff so as to demote a professional employee without establishing a § 1124 cause. Hritz was demoted for a non-§ 1124 reason. Therefore, Hritz’s demotion was unlawful.
Accordingly, I would reverse the trial court’s order and direct the trial court to *114remand to the School District to reinstate Hritz into an assistant principal position with full back pay equal to the difference in the salary Hritz would have made had he remained an assistant principal and his salary following his demotion, plus interest and costs.

. Section 1124 provides:
Any board of school directors may suspend the necessary number of professional employes, for any of the causes hereinafter enumerated:
(1) Substantial decrease in pupil enrollment in the school district;
(2) Curtailment or alteration of the educational program on recommendation of the superintendent, concutTed in by the board of school directors, approved by the Department of Public Instruction, as a result of substantial decline in class or course enrollments or to conform with standards of organization or educational activities required by law or recommended by the Department of Public Instruction;
(3) Consolidation of schools, whether within a single district, through a merger of districts, or as a result of joint board agreements, when such consolidation makes it unnecessary to retain the full staff of professional employes.
(4) When new school districts are established as the result of reorganization of school districts pursuant to Article II., subdivision (i) of this act, and when such reorganization makes it unnecessary to retain the full staff of professional employes.